 S. E. NICHOLS - DOVER, INC.249S.E.Nichols-Dover,Inc.;SpencerShoeCorporation and Imac Food Systems, Inc.andRetailStoreEmployees Union,LocalNo. 692Retail Clerks International Association,AFL-CIO.Case 5-CA-3664October 21, 1969SUPPLEMENTAL DECISION ANDORDERBY MEMBERSFANNING, JENKINS, AND ZAGORIAOn October 18, 1967, the National LaborRelations Board issued its Decision and Order in theabove-entitledproceeding,'findingthattheRespondents had engaged in and were engaging incertain unfair labor practices within the meaning ofSection 8(a)(I), (3), and (5) of the National LaborRelationsAct,asamended,andordering theRespondents to cease and desist therefrom and totake certain affirmative action designed to effectuatethe policies of the Act including an order directingtheRespondents to bargain with the Union.Thereafter,theBoardfiledapetitionforenforcement of the Order with 'the United StatesCourt of Appeals for the Third Circuit On June 16,1969, the Supreme Court of the United Statesissued its opinion inN L R B v. Gissel PackingCompany, 395 U S. 575, in which it laid downcertain guidelines relative to the propriety of findingviolations of Section 8(a)(5) and issuing orders tobargain upon such violation or violations of othersections of the Act.On August 4, 1969, the Third Circuit issued itsdecision in which it affirmed the Board's conclusionsthatRespondents had violated Section 8(a)(1) and(3) of the Act. The Court further found that, on thedate the Union demanded recognition, it held validauthorizationcardsfromamajorityof theemployees and "that Nichols refused to bargainunder Section 8(a)(5) by attempting to underminethismajority . . .However, pursuant to theBoard's suggestion, the Court remanded the Section8(a)(5) portion of the case to afford the Board anopportunity "to consider its remedial bargainingorder in the light ofGlssel "ZPursuant to theCourt's remand the Board issued a Notice invitingthe parties to submit statements of position withrespecttotheapplicationofGisseltothisproceeding.Respondents and the General Counselfiledstatements in support of their respectivepositions.We have again reviewed the entirerecord, including the statements of position, and'167NLRB No 121'N L R B v S E Nichols -Dover Inc,414 F 2d 561, (C A 3)having reconsidered the matter, affirm the Board'soriginal finding and order in this respect for thereasons stated belowIn its original decision the Board found, inagreementwiththeTrialExaminer, that theRespondents had engaged in violations of Section8(a)(I) and (3) in that they coercively interrogatedemployees concerning their union sympathies andactivities;solicitedemployees to withdraw uniondesignation cards previously signed and assistedemployees in effectuating withdrawals, created animpression of surveillance of the union activities ofemployees;and discriminatorilydischarged twounion adherents. The Board also found that at thetime of its original bargaining request the Unionheld valid authorization cards from a majority ofthe employees in an appropriate unit and thatRespondents violated Section 8(a)(5) when theyrefused to bargain with the Union.Having carefully considered the matter, we findthat the violations of Section 8(a)(1) and (3) were ofsuch an egregious and pervasive character that thepossibilityof erasing their coercive effects andensuring a fair election by the use of traditionalremedies is slight 3 In these circumstances, we are ofthe opinion that the rights of the employees and thepurposes of the Act may be best effectuated byreliance on the employee sentiments expressed bythe authorization cards and that a bargaining ordershould issue.'Accordingly,we shall reaffirm thefindingsand remedy provided in our originalDecision and OrderORDERBased on the foregoing and the entire record inthiscase, theNationalLaborRelationsBoardhereby affirms the Order issued in this proceedingon October 18, 1967.We note that this is the third in a series of unfair labor practiceproceedings arising out of efforts of Respondent Nichols to preventunionization of the Dover facility InS E Nichols - Dover,Inc159NLRB 1071, enfd 374 F 2d 115 (C A 3),the Boardaffirmed the TrialExaminer'sfindingsofdiscriminatorydischarge,interrogationofemployees,and surveillance of union activities in the Employers'effort tocounter the Union's initial attempt to organize employees following thestore's opening in August 1965 Organization efforts lapsed for 10 monthsWhen organization was resumed it was met by concerted employeropposition which led to an eventual finding by the Board that RespondentNichols was guilty of discriminatory discharge, interrogation of employees,surveillance of union activities,unlawful solicitation of revocations ofemployee authorization cards,and the unlawful promising and conferral ofbenefits during the organization campaignSE Nichols -Dover, Inc ,165NLRB No135Theinstant case presents a continuation of thepattern of antiunion activity at the Dover storeWe also note that effortsby this union to organize employees at the Elmira,New York store ownedby Nichols' parent corporation gave rise to the commission of unfair laborpractices SeeN L R B v S E Nichols Company,380 F 2d 438 (C A 2)IN L R B vGisce/PackingCompany, 395 U S 575, 614179NLRB No. 44